Title: To James Madison from William Jarvis, 9 January 1808
From: Jarvis, William
To: Madison, James



Duplicate
Sir!
9th. January 1808.

Since the date of the letter which will accompany this, ie 21st. Ulto:; which has sat in my desk waiting the daily release of our Vessels in this Port (although a Duplicate has been sent by the way of St. Uber) nothing Material has occurred in this Place.  Out of the great numbers of Vessels I understand were about Sailing from the United States, three only have got in, so that the Scarcity of Bread Stuffs is only growing greater; and yet General Junot has not Signed the Passports for the Sailing of those in this Port; although he has promised me to do it three Several times.  Yesterday I waited on him again when he observed that in consequence of orders just received from the Emperor, it was necessary for him to take every precaution.  When I represented to him that the two Cargoes of Fruit, which had been loaded on board in consequence of the encouragement His Excellency had given to sign the Passports immediately, he said that he would take a determination to-day.  It is singular enough that out of the Nine Passports I inclosed to him at the Same time, the five for St: Uber should have been Signed & Sent me with a Polite, & the four for the Vessels which were ready here should have remained there since the 17th. Ulto:, I think the day I sent them all in.  I confess it is beyond my comprehensions.  Besides calling three times I have written His Excellency twice on the Subject and if they are not Signed in a day or two Shall take the liberty of Passing His Excellency another Note, copying in it part of the 12th: Article of the Convention.
The more I see the consequence of the War the more desirous am I that my Country shall remain at Peace.  To Months ago all the reasoning in the World would not have made me think & feel as I now do regarding our differences with Gt. Britain.  I would then as an individual have consented to raise a Single inch, nor make any compromise, which should, in an inconsiderable degree, effected our National interest; but the change which the Short space of Six weeks has occasioned in Portugal, & its much more Melancholy Prospects, has worked such a change of Sentiment, that to prevent a similar evil to my Country, I should now be content with considerable Sacrifices.  But from what I see, I fear, that the British Ministry have left us no alternative short of a State of things tantamount to Hostilities or almost unconditional Submission.  Of the two, I prefer the former; but I hope that measures of defence would be deemed adequate to the obtaining of us justice; that is the prohibition of British Manufactures, the fortifying our Sea Ports & the Securing our Commerce by an embargo which will Secure to us what we have got & prevent the expenditure of large Sums, & consequent increase of the National debt, to annoy, by Offensive opperations, an enemy, which I am assured, we cannot reach.  But I have the most implicit reliance on the Wisdom of the President & the Government at large that Such measures will be employed as will produce the desired ending.
I am happy to enclose to you a copy of Colo. Lear’s letter communicating the Settlement of our differences with the Dey of Algiers.
Inclosed will go another letter from Mr. Erving.  I have but a Short time to write this by a Captain just over here to immediately returns to St. Uber.  Assuring you of my high respect I have the honor to be Sir! Yr. Most Obet. Servt:

Wm. Jarvis

